DECISION
The application of the above-named defendant for a review of the sentence of 7 years imposed on June 28, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 7 years with 2 years suspended and the Defendant shall be under the jurisdiction of the Adult Parole and Probation Department during the suspended portion of his sentence.
The Sentence Review Board finds the severity of this crime does not justify a full 7 year prison term, and the amendment will bring it more in line with other crimes of a similar nature.
We wish to thank Ralph Randono, Attorney from Great Falls, for his assistance to the Defendant and to this Court.